         Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :               CIVIL ACTION
SYSCO PHILADELPHIA, LLC,                             :
              Plaintiff,                             :
                                                     :
       v.                                            :               No. 20-6182
                                                     :
CLAUDIO SILVA,                                       :
                       Defendant.                    :

                                       MEMORANDUM

KENNEY, J.                                                                         March 11, 2021

       No good deed goes unpunished.

       The litigants in this case present one simple question as determinative on the issue of

whether a preliminary injunction should issue: whether the “New Plan” compensation scheme

conferred upon Defendant Silva an employment “benefit” that amounted to the consideration

necessary to enforce the restrictive covenant in the Protective Covenants Agreement. The simple

answer is no.

       I.       FACTS1

       Defendant Claudio Silva (“Silva”) was employed by Plaintiff Sysco Philadelphia, LLC

(“Sysco”) from June 2015 until October 2020. Prior to joining Sysco, Silva developed

relationships with members of the management of a major grocery store chain (the “Major

Client”). Silva used these relationships to develop and grow Sysco’s business relationship with

the Major Client and significantly expanded Sysco’s relationship with the Major Client. Sysco



1 There are essentially no disputed facts in this case. Unless otherwise noted, the facts included
in this section are taken from the Joint Stipulation for Evidentiary Hearing on the Preliminary
Injection. ECF No. 30. The citation “Tr.” refers to the February 22, 2021 Evidentiary Hearing
Transcript, ECF. No. 32.

                                                 1
           Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 2 of 13




had done minimal business with the Major Client prior to hiring Silva. While Silva was

responsible for other accounts, the Major Client was his largest account. The Major Client was

to become, as a result of Silva’s efforts, Sysco Philadelphia’s largest client.

          When Sysco hired Silva, it offered him a salary of approximately $110,000 per year.

Sysco changed Silva’s pay structure in July 2017 from this salary to an incentive-based pay

structure with bonuses and commissions to compensate him for bringing in and growing Sysco’s

largest client. Under this incentive-based plan (the “Old Plan”), Silva received “regular pay” of

$400 per week; that is, $20,800 down from $110,000, the benefit now being driven by the bonus

and commission structure. He received a bonus based on the percentage of gross profit

calculated on an internal Sysco matrix, a bonus of 1% of Sysco’s gross sales to the Major Client,

a commission based on gross profits per invoice, a fixed yearly subsidy, and a commission

adjustment that fixed errors in his paychecks. Silva’s W-2s reflect that his income increased

significantly from $110,000, and he earned $146,929.09 for calendar year 2017, $173,222.02 for

2018, and $239,516.67 for 2019.

          However, because of the impact of the COVID-19 pandemic on Sysco’s business, Sysco

changed all sales associates’ compensation for the fourth quarter of its 2020 fiscal year,2 from

April-June of 2020. For each week from April 18, 2020 through July 2, 2020, Sysco paid Silva

exactly $2,738.87 each week, which was comprised of $400 in “Regular” pay, and $2,338.87 in

“Subsidy” pay. He also received additional commission payments in April, May, and June for a

minimum of $2,738.87 each month. Sysco calculated Silva’s base salary for Q4 2020 to be

$142,421 annualized for this three month period, which was far below what he was on track to

earn, even considering COVID.



2   Sysco’s accounting is on a fiscal year basis with July 1 being the start of the fiscal year.
                                                     2
         Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 3 of 13




       After this three month pay schedule, Sysco then rolled out a new permanent nationwide

compensation plan (the “New Plan”) for all of its marketing associates, effective June 28, 2020.

The stated purpose of the New Plan was to respond to “[t]he unforeseen impact of the COVID-

19 crisis on the compensation of our sales force . . . and provide greater stability in income.” As

part of the New Plan, Sysco changed all marketing associates’ job titles from “Marketing

Associate” to “Sales Consultant.” Silva was given the highest “career level” under the New

Plan, meaning that he had the highest level of guaranteed weekly pay compared to other sales

associates. Under the New Plan, Silva’s annual base salary was $118,684.00, up from $20,800,

and his guaranteed weekly pay was $2,282.39. Silva was also offered Sysco stock units worth

approximately $17,803, at the time the award was granted. The stock units would vest 1/3 each

year over three years.

       However, also under the New Plan, Sysco eliminated commissions and subsidies, and

Silva’s bonus structure changed from the Old Plan. Under the New Plan, Silva had an annual

bonus target of approximately $60,000. The target was based 50% of his annual salary. The

bonus target was divided monthly, which was approximately $5,000 per month. For Silva to be

eligible for the lowest-level bonus, which would be 50% of Silva’s monthly bonus target, he

would have to increase his sales 10% over the prior month. For Silva to be eligible for 100% of

his monthly bonus target, he would have to grow his sales by 15% over the prior month. For

Silva to be eligible for 150% of his monthly bonus target, he would need to grow his sales by

20% over the prior month. Silva’s bonus was capped at 150% of his monthly bonus target. In

other words, Silva was eligible for a bonus up to $89,016.27, depending on his sales

performance. There was no cap on Silva’s bonus potential under the Old Plan. At the time the

New Plan was presented to Silva, Sysco calculated Silva’s maximum total compensation or “TC



                                                 3
         Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 4 of 13




Max” to be $207,698.00, which was the sum of his maximum bonus potential and base pay,

although he could earn what were called Spiffs, which Silva had never earned more than $3,000.

       As part of the New Plan, sales consultants were required to agree to a Protective

Covenants Agreement (the “PCA”). On Friday, June 12, 2020, Silva had a meeting with his

direct supervisors to discuss the New Plan and PCA. Silva was told that he needed to sign and

return the PCA by Monday, June 15, 2020 if he wished to continue his employment. If he chose

to accept, Silva was required to sign the PCA by Monday June 15, 2020 at 5:00 p.m. The PCA

stated he was being placed into a position of trust and confidence and that because of his

position, he would be privy to Sysco’s Confidential Information. Silva signed and returned the

PCA.

       In October 2020, Silva resigned from his employment at Sysco and accepted a position at

Driscoll Foods, a direct competitor of Sysco. Before leaving Sysco, Silva downloaded onto his

personal USB drive and took a total of eighteen documents that contained Sysco’s pricing

information, usage reports, and product files relating to several customers.

       II.     PROCEDURAL HISTORY

       On December 8, 2020, Plaintiff filed a Complaint against Silva (ECF No. 1), bringing

claims for injunctive relief, breach of contract, violation of the Federal Defend Trade Secrets

Act, 18 U.S.C. § 1831, et seq., violation of the Pennsylvania Uniform Trade Secrets Act, and

conversion. ECF 1 at 12-17. Plaintiff sought an order enjoining Silva from violating the terms

of the PCA and other injunctive relief, actual damages, punitive damages, and attorney’s fees.

Id. at 15-16. Along with its Complaint, Plaintiff filed an Emergency Motion for a Temporary

Restraining Order and Preliminary Injunction restraining Defendant Silva from violating the

terms of the PCA, using any confidential, proprietary or trade secret information of Sysco, or



                                                 4
         Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 5 of 13




communicating with Silva’s “Covered Customers,” and ordering Silva to return any Sysco

documents in his possession. ECF No. 3. The Court, on December 8, granted Plaintiff’s Motion

for a Temporary Restraining Order, which the parties extended by stipulation, and reserved

ruling on the Motion for a Preliminary Injunction. ECF No. 6; ECF No. 8. An evidentiary

hearing was held on February 22, 2021, and the Court will now rule on the Plaintiff’s Motion for

a Preliminary Injunction.

        III.    STANDARD OF REVIEW

        Preliminary injunctive relief is an “extraordinary remedy, which should be granted only

in limited circumstances.” Novartis Consumer Health, Inc. v. Johnson & Johnson–Merck

Consumer Pharm. Co., 290 F.3d 578, 586 (3d Cir. 2002) (internal marks omitted). A plaintiff

seeking a preliminary injunction must establish (1) that he is likely to succeed on the merits of

his claim, (2) that he is likely to suffer irreparable harm in the absence of preliminary injunctive

relief, (3) that the balance of equities tips in his favor, and (4) that an injunction is in the public

interest. Freedom Med. Inc. v. Whitman, 343 F. Supp. 3d 509, 517 (E.D. Pa. 2018). “The failure

to establish any element...renders a preliminary injunction inappropriate.” NutraSweet Co. v.

Vit–Mar Enters., Inc., 176 F.3d 151, 153 (3d Cir. 1999). The movant bears the burden of

showing that the four factors weigh in favor of granting the injunction. See Opticians Ass’n of

Am. v. Indep. Opticians of Am., 920 F.2d 187, 192 (3d Cir.1990).

        IV.     DISCUSSION

        The dispositive element before the Court is the likelihood of success on the merits.

Because the Court finds that Plaintiff has not met its burden to show that it would be likely to

prevail on its claims a trial, and is therefore not entitled to injunctive relief, the Court will not

address the other elements. A “likelihood of success on the merits” for the purposes of a



                                                    5
         Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 6 of 13




preliminary injunction analysis does not require “a moving party to demonstrate a certainty of

prevailing, but rather ... a reasonable probability of eventual success in the litigation.” Ferring

Pharm. Inc. v. Watson Pharm., No. 12-CV-05824 DMC JAD, 2013 WL 1405226, at *5 (D.N.J.

Apr. 4, 2013) (internal quotation omitted). To prevail, Sysco would have to show that the PCA

is enforceable, which it cannot do.

       Because the PCA was entered into after Defendant Silva was already employed with

Sysco, it will only be enforceable if it is supported by “new and valuable” consideration. Ricoh

USA, Inc. v. Bailon, 419 F. Supp. 3d 871, 875 (E.D. Pa. 2019). Under Pennsylvania law,

covenants not to compete in the employment context are disfavored as restraints on trade that

prevent former employees from earning a living, so the Court will the assess the adequacy of the

consideration. Socko v. Mid-Atl. Sys. of CPA, Inc., 99 A.3d 928 (Pa. Super. 2014); see also

Keeler v. Taylor, 53 Pa. 467, 468-69 (1866) (“The general rule is that all restraints of trade, if

nothing more appear, are bad.”). Post-employment restrictive covenants are enforceable only if

the employee receives some corresponding benefit or favorable change in employment status.

Socko, 99 A.3d at 933 (citing Maintenance Specialties, Inc. v. Gottus, 455 Pa. 327 (1974) (Jones,

C.J., concurring)). New consideration can include (1) the acquisition of stock; (2) special

training or knowledge acquired during employment; (3) promotions; and (4) pay raises,

employment benefits, or other advantages to the employee. See In re Verdi, 244 B.R. 314, 324

(Bankr. E.D. Pa. 2000) (collecting cases). However, no “new” consideration to support a

restrictive covenant exists where the contract recites the salary which the employee is already

receiving, the profit-sharing plan offered is available to all employees, or a bonus is provided but

not guaranteed. Id. Consideration will only be found when the employee actually gained

something in exchange for his or her promise to abide by the restrictive covenant.



                                                  6
         Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 7 of 13




       Plaintiff Sysco argues that Silva received far more consideration than is required under

Pennsylvania law to support a restrictive covenant. Sysco observes that Silva’s income ranged

from $146,929.09 to $239,516.67 annually under the Old Plan and, since his income was largely

based on his sales performance, the only “guaranteed” portion of his compensation was his $400

weekly salary. Under the New Plan, Sysco increased Silva’s base salary by over 500%, from

$20,800 to $118,684. Sysco also cites other benefits conferred under the New Plan: eligibility

for significant monthly bonuses that were “easier to achieve”; eligibility for special incentive

bonus programs (in addition to the monthly bonus payments); stock units worth approximately

$17,000 at the time of the grant and that have significantly increased in value since; new

automatic monthly transportation stipend (whether or not the sales consultant actually traveled);

and a new mobile phone with the monthly calling plan paid for by Sysco.

       The Court starts with assessing the Defendant’s prior compensation. Defendant Silva’s

gross pay for 2017 was $147,000, for 2018, $173,000 and for 2019, $240,000. While Sysco

focuses on Silva’s average yearly income, it is clear from the record that Silva’s income was on a

trajectory. In conjunction with signing the PCA, the New Plan capped his maximum total

compensation at $207,000. This is a clear pay decrease from his 2019 income and from his

projected 2020 income.3 To make up for this clear pay cut, Plaintiff cites that the Defendant

would be eligible for “Spiffs” (not an acronym, it is a term of endearment within Sysco) under




3 While what Silva would have earned at Sysco had he not resigned and had Sysco not changed
the compensation scheme cannot be known with certainty, the undisputed evidence in the record
suggests that Silva was on track to earn approximately $300,000 in 2020. Silva earned over
$75,000.00 in the first three months of calendar year 2020. Sysco’s gross sales to the Major
Client – a large component of Silva’s compensation – actually increased in 2020 due to COVID,
so Silva’s incentive pay would have likely have increased as well. Tr. at 86:14-15. Sysco has
presented no evidence showing that Silva’s income would have decreased.

                                                 7
         Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 8 of 13




the New Plan, but Silva was eligible for Spiffs under the Old Plan and the evidence established

that Mr. Silva had never earned more than $3,000 in Spiffs in any year during the five years he

was with Sysco. Though Silva was given stock units, those united vested over the course of

three years and did still do not make up for the overall decrease in compensation.

       With the “New Plan,” Silva was staring in the face of a $33,000 pay cut, and this under

the best of circumstances if everything fell perfectly into place and he was able to earn the

maximum bonus, when on a Friday afternoon he was also told he needed to sign the PCA by

Monday or be terminated. He signed the PCA. In terms of benefit for signing the PCA, the

benefits flowed only one way. They all flowed to Sysco. There was no consideration paid to

Silva. The consideration was he got to keep his job. In return, Sysco got to pay Silva

significantly less and insulate itself from competition should Mr. Silva demonstrate his

displeasure for the pay cut by testing it on the market. Sysco certainly did not want Silva to go

out and compete and try to take the Major Client, the Crown Jewel of the Philadelphia Regional

Office, which he had brought in and developed into Sysco’s biggest client. However, in trying to

accomplish that goal, it offered him less money in return for his agreeing not to compete with

Sysco. While Sysco was free to change sales associates’ compensation as it wished and many

associates may have in fact benefited under the New Plan, that compensation change – which

was in reality a dramatic pay cut for Silva – does not constitute adequate consideration to support

a post-employment restrictive covenant.

       In 2015, Sysco persuaded Silva to come to work for it because Silva had a relationship

with the Major Client and Sysco wanted that business. At the time, Sysco had done almost no

business with the Major Client. It turned out to be a brilliant move on Sysco’s part. It initially

paid Silva $110,000 a year; Silva had wanted $160,000, and Sysco promised that it would get



                                                 8
         Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 9 of 13




him there if he produced and was patient. Silva performed his side of the bargain and, after

reminding Sysco of its promise, in 2017 Sysco moved Silva from a high salary base of $110,000

to a low salary base of $20,800 a year plus an incentives program, including 1% of gross sales to

the Major Client. This plan produced for Silva the significant earnings boost discussed above.

With Silva’s 1% bonus on gross sales to the Major Client, Silva reached the “promised land” and

Sysco hit the mother lode. Except later, under the New Plan, Sysco reduced Silva’s pay, while

continuing to reap the rewards of his work. Astonishingly, Silva had turned the Major Client

into a $6 million client for Sysco, headed towards the neighborhood of $8.5 million for fiscal

year 2021.

       In March of 2020, COVID hit full force. In response, Sysco, a food distribution giant,

felt the effects. However, because Mr. Silva’s customer was on the grocery end of the business,

rather than the restaurant end, he was having a banner year and had already made $75,000 and

was on track to possibly make $300,000. Understandably, Sysco wanted to stabilize incomes for

its nationwide sales force. In April, May and June, Sysco put all its salesmen in the same boat

and stripped away the incentive-based pay in return for a much higher base salary. The record

does not address whether a majority of the sales force benefited from this change, but certainly

Mr. Silva did not benefit. His annualized pay during those three months with commission was

$175,000, which is significantly lower than the sum he was on track to make and had made

previously. Notably, his bonus of 1% of the gross sales to the Major Client was stripped from

him, never to return. As part of the “team” responsible for managing the Major Client’s account,

Silva hoped this compensation change was a temporary setback for him. That was not to be, as

will be seen. It can be noted here that throughout his time with Sysco, Silva was not an

executive with the company, nor did he have an executive contract protecting his interests.



                                                9
        Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 10 of 13




Indeed, when he signed the PCA, the PCA made clear Silva was still an employee at-will. Mr.

Silva’s only protection was his ability to compete should his employer decide to terminate him or

decide not to pay him what he thought he was worth in the marketplace. Sysco maneuvered to

take even that protection from him.

       Sysco nicely segued out of this three-month crisis-response plan and used it to trot out the

“New Plan,” effective July of 2020. The “New Plan” institutionalized a permanent, nationwide

plan that grouped all Sysco sales employees into four groups, with Silva in the highest

compensation group. Even in this highest group, Silva’s compensation maxed out at $207,000 a

year, plus the ability to earn Spiffs and some other benefits. However, based on Silva’s past

track record, his income from Spiffs would have been no more than $3,000 a year. Sysco

indicates there were other incentives, such as $300 monthly transportation allowance,4 a stock

unit benefit of $17,000 vesting one third over the course of three years, and a company-paid cell

phone. Sysco trying to spin this package as a “benefit” for someone who had made $240,000 in

2019 and was on track to make $300,000 in 2020 strains credulity.

       No doubt the plan was tailored to be a one size fits all compensation scheme nationwide.

There were bound to be outliers, which Sysco’s corporate management recognized. Sysco

management distributed to managers talking points on how to answer the concerns of individuals

whose compensation would decrease. Sysco’s New Plan made few allowances for individual

cases, but did provide for regional managers to provide a sales associate hit hard by this plan a

differential that would close the gap between what that associate had made under the Old Plan

and what he or she would make under the New Plan. For some reason, Sysco overplayed its



4However, Sysco’s citing that incentive to suggest it was a benefit to Silva borders on the
cynical, as the record shows Silva previously had a $750 car allowance that was terminated in
April. Tr. at 158:17-159:5.
                                                10
        Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 11 of 13




hand with Silva and did not make him this offer. Sysco stated that Silva did not complain about

his decreased compensation under the New Plan, but anyone could guess he would be unhappy

with a substantial pay cut.

       Instead, as to Silva, Sysco decided it would try to have its cake and eat it to. Sysco

essentially told Silva that not only was it going to cut his pay and cap his bonus, it was going to

block him from what every self-respecting, high-producing salesman would do given this

treatment by an employer – take his talents and clients elsewhere. It can be noted here that the

market has been very, very good for Sysco stockholders and executives holding stock options

during the COVID pandemic. The stock offered to Silva was trading at $50 a share and now is

trading at $75 a share. Sysco did not want competition from its sales force as a consequence of

instituting this New Plan, especially from Silva, who had brought in the Crown Jewel of

customers to the Philadelphia regional office. Rather than working something out with Silva and

offering a contract that provided him with protections and clear benefits, it kept him at-will, all

while claiming that the New Plan provided higher “guaranteed” income to Silva. Sysco

expressly told Silva that he could not negotiate the terms of the PCA and never gave him the

opportunity to negotiate his compensation under the New Plan.

       Consideration does not simply mean “change,” it requires an actual benefit to the

employee. While Sysco was apparently free to alter its compensation scheme for its sales

associates, to claim that change, which resulted in a significant net-pay decrease for the

Defendant, constituted consideration for a covenant not to compete is specious. To the extent

Plaintiff argues that the benefit to the Defendant was the new “stability” in his pay, that benefit is

illusory because he remained an at-will employee. Silva’s track record of hard work and sales

success show his incentivized benefits were better compensation for him, and not the



                                                 11
        Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 12 of 13




disincentivized guarantee of a lower income. Silva was never given the option to keep his Old

Plan compensation and not sign the PCA; he was told the New Plan was going to be his

compensation and he could sign the PCA or be terminated. An employee would be hard-pressed

to understand how he or she was receiving a benefit in that scenario. Sysco unilaterally changed

the rules on Silva to benefit Sysco and pulled the high earnings formula rug out from under

Silva. That was not cricket and certainly not consideration.

       Sysco argues that Silva is twisting the narrative to claim that he was the wronged party in

this litigation. Sysco notes that Silva made more money when he came to Sysco from his

previous employer and that Silva was handsomely rewarded for growing Sysco’s business with

the Major Client. Sysco also claims that it has a protectable business interest in its relationship

with the Major Client and that Silva does not somehow own that relationship. While this may all

be true, it does not undermine the simple conclusion that Silva was not provided with

consideration sufficient to support the PCA Sysco required him to sign. Covenants not to

compete are disfavored under Pennsylvania law and, while a net pay increase may not

necessarily be required to have a protective covenant be enforceable, the burden is on the

employer to show some kind of benefit to the employee. Sysco also argues that Silva’s

projections for his 2020 income should be disregarded as speculative; however, this

mischaracterizes the analysis. First, Silva’s 2019 income of $239,516.67 is not speculative. His

income of over $75,000 for the first three months of 2020 is not speculative. Sysco’s gross sales

of approximately $6 million per year to the Major Client is not speculative, and nor is it

speculative that Sysco’s gross sales to the Major Client were $5 million for the first seven

months of Sysco’s 2021 fiscal year. Having said that, the burden is not on Silva to prove that his




                                                 12
        Case 2:20-cv-06182-CFK Document 39 Filed 03/11/21 Page 13 of 13




pay was cut, the burden is on Sysco to show a reasonable probability that the PCA was supported

by adequate consideration.

       The problem for Sysco is it did not tailor the New Plan to Silva’s previous compensation

and expectations. One would think that corporate, in-house counsel would have known and

advised that, because the PCA was entered into post-employment, it would not be enforceable

without a benefit to the employee. The PCA on its face states that the benefit to the employee

(the only consideration actually mentioned in the PCA) is “being placed into a position of trust

and confidence,” however there is no evidence in the record that Silva’s position at Sysco vis-à-

vis any confidential information actually changed. So why continue with the instant suit. Sysco

was able to quickly secure the drive onto which Silva copied a proprietary file as a result of this

Court’s order. Sysco has been able to retain the Major Client’s business without competition

from Silva while Silva has been restrained from competing under this Court’s order and the

parties’ stipulation. This arrangement has essentially has given Sysco three months free rein

over the Major Client’s business; that free rein as of now ends.

       An appropriate order will follow.



                                                              BY THE COURT:

                                                              /s/ Chad F. Kenney

                                                              CHAD F. KENNEY, JUDGE




                                                 13
